DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action has been issued in response to Applicant’s Communication of application S/N 16/292,990 filed on March 31, 2022.  Claims 1 to 18 are currently pending with the application.

Election/Restrictions
Applicant's election with traverse of the restriction requirement dated February 22, 2022 in the reply filed on March 31, 2022 is acknowledged.  The traversal is on the grounds that “while Invention II also includes training the machine learning model that is used to dynamically predicted the estimated execution time, whereas Invention I uses an already trained machine learning model to make this prediction, this difference does not detract from this overlap in scope, and thus does not mitigate against the impropriety of the restriction”.  This is not found persuasive because Invention II recites training a machine learning model to predict an estimated execution time of a received query, which is classified in G06N20/00.  Invention I recites monitor resources, generate a query plan, and query based statistics, predict an estimated execution time using a machine-learning model, and executing the query, which is classified in G06F16/24542.  These inventions are distinct, and the search required for Group II is not required for Group I.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 5, 2019 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3, 5, 7, 9 to 11, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmuk et al. (U.S. Publication No. 2020/0264928) hereinafter Kalmuk, and further in view of Ignatyev et al. (U.S. Publication No. 2018/0336247) hereinafter Ignatyev.
	As to claim 1:
	Kalmuk discloses:
A non-transitory computer-readable data storage medium storing program code executable by a computing system on which a database management system (DBMS) is running to: 
monitor current physical resources utilization of the computing system as a whole [Paragraph 0058 teaches performing fit-based admission of jobs based on available computer system resources and generated estimate of resource requirements for incoming jobs, therefore, monitoring current physical resources utilization; Paragraph 0070 teaches monitoring of actual resource consumption; Paragraph 0031 teaches resource utilization monitoring; Paragraph 0032 teaches resource utilization monitor continuously monitors in real time, resource consumption of jobs currently executing on the data processing system]; 
monitor a number of queries concurrently being executed against a database by the DBMS running on the computing system [Paragraph 0031 teaches continuous real time feedback data corresponding to currently executing jobs on data processing system; Paragraph 0032 teaches recording and storing resource utilization and statistics for each job; Paragraph 0022 teaches performing workload jobs such as data query jobs; Paragraph 0033 teaches a job may be a data query]; 
generate a query plan for a received query to be executed against the database of the DBMS, the query plan including a plurality of operators, generation of the query plan including generation of query-based statistics for the received query on a per-operator basis without consideration of the queries concurrently being executed against the database [Paragraph 0034 teaches generating an execution plan for each query, where the query execution plan is used to calculate the cost of execution of the corresponding query in terms of required resources; Paragraph 0063 teaches estimating computer resource utilization for individual operators, e.g., processor, memory, storage, I/O, network, and the like, of a given query execution plan]; 
dynamically predict an estimated execution time of the received query, using a machine-learning model based on the query-based statistics generated for the received query on the per-operator basis [Paragraph 0063 teaches taking the initial job resource utilization estimate and factoring in the degree of intra-query parallelism the query execution plan will be executed with, to generate an initial response time estimate for the job; Paragraph 0064 teaches utilize machine learning-based or machine learning-derived estimation models to generate job estimates; Paragraph 0067 teaches generating a refined execution time estimate by applying information the computer has learned]; and 
execute the received query against the database based on the dynamically predicted estimated execution time for the received query [Paragraph 0031 teaches workload manager controls admission of workload jobs to execution based on predicted resource utilization and execution time estimates for each incoming job to data processing system].
Kalmuk does not appear to expressly disclose predict an estimated execution time of the received query, based on the query-based statistics, the current physical resources utilization of the computing system, and the number of queries concurrently being executed.
Ignatyev discloses:
predict an estimated execution time of the received query, based on the query-based statistics, the current physical resources utilization of the computing system, and the number of queries concurrently being executed [Paragraph 0029 teaches estimating query runtime using a machine learning model based on query attributes and current environmental conditions; Paragraph 0032 teaches query attributes may include number of data fields requested by the query, number of rows in tables containing the requested data fields, etc.; Paragraph 0035 teaches performance attributes may indicate a level of utilization of resources for execution of a query, and may be mapped to query attributes associated with the particular query; Paragraph 0036 teaches environmental conditions include factors in a query execution environment which may affect the performance of the query, and reflect conditions when a query is to be executed, which may include the number of other queries concurrently running by other tenants, the amount of bandwidth available when a query is to be executed, i.e., CPU memory, hard disk memory, etc.; Paragraphs 0051-0057 teach submitting query profiles to optimization system, including query attributes (query statistics) such as the number of rows in tables containing the requested query definition elements, number of filtering conditions, number of join operations, the number of other SQL queries running at the time the query is to be executed, the amount of bandwidth available at the time the query is to be executed, etc.; Paragraph 0062 teaches query estimation model estimates the query run time of a particular query by using query profiles; Paragraph 0077 teaches determining query attributes of a received query definition, and real-time environmental conditions, where the query attributes identify characteristics of tables associated with the query definition, including number of rows in tables containing the requested query definition elements, and the environmental conditions by detecting the number of other queries currently being executed; Paragraph 0078 teaches estimating query runtime based on query attributes using query estimation model].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kalmuk, by predicting an estimated execution time of the received query, based on the query-based statistics, the current physical resources utilization of the computing system, and the number of queries concurrently being executed, as taught by Ignatyev [Paragraphs 0029, 0032, 0035, 0036, 0051-0057, 0062, 0077, 0078], because both applications are directed to prediction of performance estimates of queries; incorporating current physical resource utilization and the number of concurrent queries allows to provide more accurate execution time estimations for the queries, improving thereby query performance by enabling the suggestions of modifications to queries that optimize their performance (See Ignatyev Para [0027]).
	

As to claim 2:
	Kalmuk discloses:
generation of the query plan for the received query comprises generation of a plurality of operators arranged in an operation tree [Paragraph 0034 teaches the query execution plan has a shape of a tree, where the shape of the tree depends on statements in the query, and each node in the tree represents a query operator, hence, an operation tree].

As to claim 3:
	Kalmuk discloses:
generation of the query plan for the received query further comprises, for each operator, generation of processor utilization, memory utilization, and network utilization to execute the operator [Paragraph 0034 teaches generate an execution plan for each query, which is used to calculate the cost of execution of the corresponding query in terms of required resources, such as processor, memory, and input/output; Paragraph 0062 teaches generating predictive memory estimate requirements for individual query operators of a query execution plan; Paragraph 0063 teaches estimating computer resource utilization for individual operators, e.g., processor, memory, storage, I/O, network, and the like, of a given query execution plan], and 
wherein the query-based statistics for the received query comprises the processor utilization, the memory utilization, and the network utilization of each operator [Paragraph 0063 teaches estimating computer resource utilization for individual operators, e.g., processor, memory, storage, I/O, network, and the like, of a given query execution plan, which is the initial job resource utilization estimate for the query execution plan].


As to claim 5:
	Kalmuk discloses:
generation of a total resource usage to execute the query, and wherein the query-based statistics for the received query comprises the total resource usage of the query [Paragraph 0062 teaches generating a predictive memory requirement estimate for an incoming query based on an aggregate of the memory requirements of individual operators within a query execution plan corresponding to the query; Paragraph 0088 teaches calculating a worst-case resource utilization for a job by combining worst-case estimates, to obtain an overall worst-case estimate resource utilization].

As to claim 7:
	Kalmuk as modified by Ignatyev discloses:
input of the query-based statistics, the current physical resources utilization, and the number of queries concurrently being executed as input features of an input feature vector to the machine-learning model [Ignatyev – Paragraph 0032 teaches query attributes may be represented as vectors, and include number of data fields requested by the SQL query, and number of rows in tables containing the requested data fields;  Paragraphs 0051-0057 teach submitting query profiles, which may be stored as vectors, to optimization system, including query attributes (query statistics) such as the number of rows in tables containing the requested query definition elements, number of filtering conditions, number of join operations, the number of other SQL queries running at the time the query is to be executed, the amount of bandwidth available at the time the query is to be executed, etc.; Paragraph 0078 teaches input target query attributes to query estimation model to estimate the runtime of the query, where query attributes are represented as an input vector].
As to claim 9:
	Kalmuk discloses:
the current physical resources utilization comprises one or more of: a current processor utilization of the computing system as a whole; a current memory utilization of the computing system as a whole; a current storage utilization of the computing system as a whole; or a current network utilization of the computing system as a whole [Paragraph 0058 teaches performing admission of jobs based on current processor load and memory consumption, increasing computer system stability by avoiding overcommitting the computer system resources, such as memory, therefore, current processor and memory utilization of the computing system as a whole; Paragraph 0069 teaches determining available computer resources, where a job will be admitted for execution only when the job’s resource requirements can be met without overcommitting computer resources, where, in the case of insufficient computer resources available, the job will not be executed, therefore, current physical resources utilization].

As to claim 10:
	Kalmuk discloses:
execution of the received query comprises execution of the query plan [Paragraph 0063 executing query plan; Paragraph 0072 teaches running through the whole job execution plan tree].

As to claim 11:
	Kalmuk discloses:
the query plan comprises a plurality of operators arranged in an operation tree [Paragraph 0034 teaches the query execution plan has a shape of a tree, where the shape of the tree depends
on statements in the query, and each node in the tree represents a query operator], and 
wherein execution of the query plan comprises execution of the operators as arranged in the operation tree, over a plurality of pipelines of the DBMS [Paragraph 0072 teaches running through the whole job execution plan tree during execution of the query].

	As to claim 13:
Kalmuk discloses:
A computing system comprising: physical resources, including a storage device storing a database of a database management system (DBMS), a processor, and memory; 
resource monitoring logic implemented by the physical resources to dynamically monitor utilization of the physical resources of the computing system as a whole [Paragraph 0058 teaches performing fit-based admission of jobs based on available computer system resources and generated estimate of resource requirements for incoming jobs, therefore, monitoring current physical resources utilization; Paragraph 0070 teaches monitoring of actual resource consumption; Paragraph 0031 teaches resource utilization monitoring; Paragraph 0032 teaches resource utilization monitor continuously monitors in real time, resource consumption of jobs currently executing on the data processing system]; 
query monitoring logic implemented by the physical resources to dynamically monitor a number of concurrent queries being executed by the DBMS against the database [Paragraph 0031 teaches continuous real time feedback data corresponding to currently executing jobs on data processing system; Paragraph 0032 teaches recording and storing resource utilization and statistics for each job; Paragraph 0022 teaches performing workload jobs such as data query jobs; Paragraph 0033 teaches a job may be a data query]; and DBMS logic implemented using the physical resources to: 
receive, a plurality of query-based statistics for each operator of a plurality of operators of a query plan for a received query to be executed against the database, the query-based statistics generated without taking into account the concurrent queries being executed [Paragraph 0086 teaches receiving statistics of the job; Paragraph 0063 teaches estimating computer resource utilization for individual operators, e.g., processor, memory, storage, I/O, network, and the like, of a given query execution plan; Paragraph 0061 teaches receiving statistics corresponding to jobs similar to the received job, in order to increase accuracy of the initial predictive resource utilization estimate]; 
predict an estimated execution time of the received query by providing the query-based statistics for the operators of the query plan, as input features of an input features to a machine-learning model [Paragraph 0063 teaches taking the initial job resource utilization estimate and factoring in the degree of intra-query parallelism the query execution plan will be executed with, to generate an initial response time estimate for the job; Paragraph 0064 teaches utilize machine learning-based or machine learning-derived estimation models to generate job estimates; Paragraph 0067 teaches generating a refined execution time estimate by applying information the computer has learned]; and 
cause the DBMS to execute the query plan based on the predicted estimated execution time for the received query [Paragraph 0031 teaches workload manager controls admission of workload jobs to execution based on predicted resource utilization and execution time estimates for each incoming job to data processing system].
Kalmuk does not appear to expressly disclose predict an estimated execution time of the received query, by providing the query-based statistics, the dynamically monitored utilization of the physical resources, and the dynamically monitored number of concurrent queries being executed by the DBMS.
Ignatyev discloses:
predict an estimated execution time of the received query, by providing the query-based statistics, the dynamically monitored utilization of the physical resources, and the dynamically monitored number of concurrent queries being executed by the DBMS [Paragraph 0029 teaches estimating query runtime using a machine learning model based on query attributes and current environmental conditions; Paragraph 0032 query attributes may be represented as vectors, and include number of data fields requested by the SQL query, and number of rows in tables containing the requested data fields, etc.; Paragraph 0035 teaches performance attributes may indicate a level of utilization of resources for execution of a query, and may be mapped to query attributes associated with the particular query; Paragraph 0036 teaches environmental conditions include factors in a query execution environment which may affect the performance of the query, and reflect conditions when a query is to be executed, which may include the number of other queries concurrently running by other tenants, the amount of bandwidth available when a query is to be executed, i.e., CPU memory, hard disk memory, etc.; Paragraphs 0051-0057 teach submitting query profiles, which may be stored as vectors, to optimization system, including query attributes (query statistics) such as the number of rows in tables containing the requested query definition elements, number of filtering conditions, number of join operations, the number of other SQL queries running at the time the query is to be executed, the amount of bandwidth available at the time the query is to be executed, etc.; Paragraph 0062 teaches query estimation model estimates the query run time of a particular query by using query profiles; Paragraph 0077 teaches determining query attributes of a received query definition, and real-time environmental conditions, where the query attributes identify characteristics of tables associated with the query definition, including number of rows in tables containing the requested query definition elements, and the environmental conditions by detecting the number of other queries currently being executed; Paragraph 0078 teaches input target query attributes to query estimation model to estimate the runtime of the query, where query attributes are represented as an input vector].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kalmuk, by predicting an estimated execution time of the received query, by providing the query-based statistics, the dynamically monitored utilization of the physical resources, and the dynamically monitored number of concurrent queries being executed by the DBMS, as taught by Ignatyev [Paragraphs 0029, 0032, 0035, 0036, 0051-0057, 0062, 0077, 0078], because both applications are directed to prediction of performance estimates of queries; incorporating current physical resource utilization and the number of concurrent queries allows to provide more accurate execution time estimations for the queries, improving thereby query performance by enabling the suggestions of modifications to queries that optimize their performance (See Ignatyev Para [0027]).

As to claim 14:
	Kalmuk discloses:
the query-based statistics are generated as part of generation of the query plan for the received query [Paragraph 0034 teaches generating an execution plan for each query, where the query execution plan has a shape of a tree, and is used to calculate the cost of execution of the corresponding query in terms of required resources; Paragraph 0063 teaches estimating computer resource utilization for individual operators, e.g., processor, memory, storage, I/O, network, and the like, of a given query execution plan].

	As to claim 16:
Kalmuk discloses:
the query-based statistics for each operator comprise utilization of the physical resources to execute the operator for each of a plurality of different physical resource types [Paragraph 0034 teaches generate an execution plan for each query, which is used to calculate the cost of execution of the corresponding query in terms of required resources, such as processor, memory, and input/output; Paragraph 0062 teaches generating predictive memory estimate requirements for individual query operators of a query execution plan; Paragraph 0063 teaches estimating computer resource utilization for individual operators, e.g., processor, memory, storage, I/O, network, and the like, of a given query execution plan].

Claims 4, 6, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmuk et al. (U.S. Publication No. 2020/0264928) hereinafter Kalmuk, in view of Ignatyev et al. (U.S. Publication No. 2018/0336247) hereinafter Ignatyev, and further in view of Arnold et al. (U.S. Publication No. 2018/0349364) hereinafter Arnold.
As to claim 4:
	Kalmuk as modified by Ignatyev discloses:
wherein the query-based statistics for the received query comprises the number of input table rows [Ignatyev - Paragraph 0077 teaches determining query attributes of a received query definition, which identify characteristics of tables associated with the query, including number of rows in tables containing the requested query definition elements].
Neither Kalmuk nor Ignatyev appear to expressly disclose generation of the query plan for the received query further comprises, for each operator, a number of input table rows to be input to execute the operator, and an estimated number of output table rows that the operator will output upon execution of the operator, and wherein the query-based statistics for the received query comprises the number of output table rows of each operator.
Arnold discloses:
generation of the query plan for the received query further comprises, for each operator, a number of input table rows to be input to execute the operator, and an estimated number of output table rows that the operator will output upon execution of the operator [Paragraph 0027 teaches query optimization engine uses column cardinality and distribution statistics based on a subset of database records for determining the optimal query plan; Paragraph 0053 teaches the cost of an operator depends on a number of factors such as number of input rows, size of input rows, number of output rows, size of output rows, etc.], and 
wherein the query-based statistics for the received query comprises the number of output table rows of each operator [Paragraph 0085 teaches calculating the estimated cost of an execution plan by factoring in multiple elements including all the statistical information previously determined, hence including the number of input and output rows of each operator].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kalmuk as modified by Ignatyev, by including generation of the query plan for the received query further comprises, for each operator, a number of input table rows to be input to execute the operator, and an estimated number of output table rows that the operator will output upon execution of the operator, and wherein the query-based statistics for the received query comprises the number of output table rows of each operator, as taught by Arnold [Paragraphs 0027, 0053, 0085], because the applications are directed to prediction of performance estimates of queries; incorporating statistics that include the number of input and output rows per operator increases the accuracy of execution time estimations for the queries, by taking into account additional factors that can affect the query performance.

As to claim 6:
	Kalmuk discloses all the limitations as set for in the rejections of claim 1 above but does not appear to expressly disclose generation of a plurality of candidate query plans, generation of a total resource usage of each candidate query plan without taking into account the queries concurrently being executed against the database, and selection of the candidate query plan having a lowest total resource usage.
	Arnold discloses:
generation of a plurality of candidate query plans [Paragraph 0087 teaches optimization manager creates a set of execution plans; Paragraph 0088 teaches generating an initial execution plan of the received query, where a first query optimizer determines a first satisfactory execution plan of the query, and takes the initial execution plan as an input and generates alternative execution plans; Paragraph 0089 teaches generating alternative execution plans], generation of a total resource usage of each candidate query plan without taking into account the queries concurrently being executed against the database [Paragraph 0085 teaches calculating the estimated cost of an execution plan by factoring in multiple elements including all the statistical information previously determined], and selection of the candidate query plan having a lowest total resource usage [Paragraph 0087 teaches comparing the two determined execution plans, and selecting the one execution plan with a lower cost for the query; Paragraph 0088 teaches from the alternative execution plans, it determines the execution plan with the lowest cost as the first satisfactory execution plan].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kalmuk, by generation of a plurality of candidate query plans, generation of a total resource usage of each candidate query plan without taking into account the queries concurrently being executed against the database, and selection of the candidate query plan having a lowest total resource usage, as taught by Arnold [Paragraph 0085, 0087, 0088], because the applications are directed to prediction of performance estimates of queries; selecting the query plan having the lowest resource usage improves the database system by optimizing queries (See Para Arnold [0094]).

As to claim 15:
	Kalmuk discloses all the limitations as set for in the rejections of claim 13 above but does not appear to expressly disclose the query-based statistics are generated as part of selection of the query plan for the received query plan from a plurality of candidate query plans for the received query plan, the query plan selected as the candidate query plan having a lowest total resource usage determined without accounting for the concurrent queries being executed.
	Arnold discloses:
the query-based statistics are generated as part of selection of the query plan for the received query plan from a plurality of candidate query plans for the received query plan [Paragraph 0085 teaches calculating the estimated cost of an execution plan by factoring in multiple elements including all the statistical information previously determined; Paragraph 0087 teaches optimization manager creates a set of execution plans; Paragraph 0088 teaches generating an initial execution plan of the received query, where a first query optimizer determines a first satisfactory execution plan of the query, and takes the initial execution plan as an input and generates alternative execution plans] the query plan selected as the candidate query plan having a lowest total resource usage determined without accounting for the concurrent queries being executed [Paragraph 0087 teaches comparing the two determined execution plans, and selecting the one execution plan with a lower cost for the query; Paragraph 0088 teaches from the alternative execution plans, it determines the execution plan with the lowest cost as the first satisfactory execution plan].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kalmuk, by incorporating query-based statistics generated as part of selection of the query plan for the received query plan from a plurality of candidate query plans for the received query plan, the query plan selected as the candidate query plan having a lowest total resource usage determined without accounting for the concurrent queries being executed, as taught by Arnold [Paragraph 0085, 0087, 0088], because the applications are directed to prediction of performance estimates of queries; selecting the query plan having the lowest resource usage improves the database system by optimizing queries (See Para Arnold [0094]).

As to claim 17:
Kalmuk discloses:
the query-based statistics for each operator further comprise: a total resource usage to execute the operator, the total resource usage determined without accounting for the concurrent queries being executed [Paragraph 0062 teaches generating a predictive memory requirement estimate for an incoming query based on an aggregate of the memory requirements of individual operators within a query execution plan corresponding to the query; Paragraph 0088 teaches calculating a worst-case resource utilization for a job by combining worst-case estimates, to obtain an overall worst-case estimate resource utilization].
Kalmuk does not appear to expressly disclose input and output table rows pertaining to the operator.
Arnold discloses:
input and output table rows pertaining to the operator [Paragraph 0027 teaches query optimization engine uses column cardinality and distribution statistics based on a subset of database records for determining the optimal query plan; Paragraph 0053 teaches the cost of an operator depends on a number of factors such as number of input rows, size of input rows, number of output rows, size of output rows, etc.; Paragraph 0085 teaches calculating the estimated cost of an execution plan by factoring in multiple elements including all the statistical information previously determined, hence including the number of input and output rows of each operator].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kalmuk as modified by Ignatyev, by including input and output table rows pertaining to the operator, as taught by Arnold [Paragraphs 0027, 0053, 0085], because the applications are directed to prediction of performance estimates of queries; incorporating statistics that include the number of input and output rows per operator increases the accuracy of execution time estimations for the queries, by taking into account additional factors that can affect the query performance.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kalmuk et al. (U.S. Publication No. 2020/0264928) hereinafter Kalmuk, in view of Ignatyev et al. (U.S. Publication No. 2018/0336247) hereinafter Ignatyev, and further in view of O’kane et al. (U.S. Publication No. 2017/0024446) hereinafter O’kane.
As to claim 8:
Kalmuk discloses all the limitations as set for in the rejections of claim 7 above but does not appear to expressly disclose the machine-learning model comprises a random forest regression tree model.
O’kane discloses:
the machine-learning model comprises a random forest regression tree model [Paragraph 0023 teaches analytics may include machine learning techniques including random forests; Paragraph 0043 teaches predictive analytics applied to predict values include Random Forests]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kalmuk, by incorporating a random forest regression tree model, as taught by O’kane [Paragraph 0023, 0043], because the applications are directed to prediction of performance estimates of queries; utilizing machine-learning including random forests for predictive analytics enables the creation of additional factors in the analytics records, enhancing the predictive analytics and decision making, and improving thereby query response time (See Para O’kane [0016, 00017]).

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmuk et al. (U.S. Publication No. 2020/0264928) hereinafter Kalmuk, in view of Ignatyev et al. (U.S. Publication No. 2018/0336247) hereinafter Ignatyev, and further in view of Saxena et al. (U.S. Publication No. 2019/0384845) hereinafter Saxena.
As to claim 12:
Kalmuk discloses all the limitations as set for in the rejections of claim 1 above but does not appear to expressly disclose assignment of the received query to a selected resource pool of a plurality of resource pools based on the dynamic predicted estimated execution time, and wherein the received query is executed using computing resources of the selected resource pool to which the received query has been assigned.
	Saxena discloses:
assignment of the received query to a selected resource pool of a plurality of resource pools based on the dynamic predicted estimated execution time, and wherein the received query is executed using computing resources of the selected resource pool to which the received query has been assigned [Paragraph 0045 teaches computing resource allocations for different query sizes, where a query execution slot may identify a process that is allocated a certain portion of computing resources (e.g., processor, memory, I/O bandwidth, network bandwidth, etc.) to perform a query assigned to that slot; Paragraph 0056 teaches dynamic determination of size may be performed in some embodiments, where, if the query is identified as short, then the query may be assigned to be performed using a reserved execution slot; Paragraph 0015 teaches the size of a database query indicates the amount of time to perform the database query].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kalmuk, by assignment of the received query to a selected resource pool of a plurality of resource pools based on the dynamic predicted estimated execution time, and wherein the received query is executed using computing resources of the selected resource pool to which the received query has been assigned, as taught by Saxena [Paragraph 0045, 0056], because the applications are directed to prediction of performance estimates of queries; assigning the query for execution by resources based on estimated time improves query execution.

As to claim 18:
Kalmuk discloses all the limitations as set for in the rejections of claim 13 above but does not appear to expressly disclose the query plan is executed based on the predicted estimated execution time for the received query by executing the query plan using a resource pool of the physical resources selected based on the predicted estimated execution time.
Saxena discloses:
the query plan is executed based on the predicted estimated execution time for the received query by executing the query plan using a resource pool of the physical resources selected based on the predicted estimated execution time [Paragraph 0045 teaches computing resource allocations for different query sizes, where a query execution slot may identify a process that is allocated a certain portion of computing resources (e.g., processor, memory, I/O bandwidth, network bandwidth, etc.) to perform a query assigned to that slot; Paragraph 0056 teaches dynamic determination of size may be performed in some embodiments, where, if the query is identified as short, then the query may be assigned to be performed using a reserved execution slot; Paragraph 0015 teaches the size of a database query indicates the amount of time to perform the database query].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Kalmuk, by executing the query plan based on the predicted estimated execution time for the received query by executing the query plan using a resource pool of the physical resources selected based on the predicted estimated execution time, as taught by Saxena [Paragraph 0045, 0056], because the applications are directed to prediction of performance estimates of queries; assigning the query for execution by resources based on estimated time improves query execution.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169